PER CURIAM.
Prior to a diving lesson appellant signed a release which absolved the dive shop, the instructor, and their “employees, officers, agents or assigns” from negligence. After falling on the boat and injuring herself, appellant filed suit against, among others, the owner of the boat and the boat captain, neither of whom were named in the release.
The trial court granted the owner of the boat and the boat captain’s motion for summary judgment, without stating reasons, and they argue that the judgment should be affirmed because they were agents of the parties named in the release. The record, however, does not establish the relationship between the owner and captain of the boat, and the parties named in the release, the dive shop and instructor. Accordingly, defendants did not carry their burden of establishing that there were no issues of material fact.
Reversed.
KLEIN, PARIENTE, JJ., and GENDEN, MICHAEL, A., Associate Judge, concur.